RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4047-18T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

F.V.T.,

          Defendant,

and

J.F.L.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF J.H.L.,

     a Minor.
_____________________________

                    Argued January 8, 2020 – Decided January 16, 2020

                    Before Judges Fuentes, Haas and Enright.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Atlantic County,
            Docket No. FG-01-0016-19.

            Adrienne Marie Kalosieh, Assistant Deputy Public
            Defender, argued the cause for appellant (Joseph E.
            Krakora, Public Defender, attorney; Robyn A. Veasey,
            Deputy Public Defender, of counsel; Adrienne Marie
            Kalosieh, on the briefs).

            Alexa L. Makris, Deputy Attorney General, argued the
            cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Jane C. Schuster, Assistant Attorney
            General, of counsel; Alexa L. Makris, on the brief).

            Todd S. Wilson, Designated Counsel, argued the cause
            for minor (Joseph E. Krakora, Public Defender, Law
            Guardian, attorney; Todd S. Wilson, on the brief).

PER CURIAM

      Defendant J.F.L., 1 the biological father of J.H.L. (Jen), born in August

2014, appeals from the May 2, 2019 judgment of guardianship terminating his

parental rights to the child. 2 Defendant contends that the Division of Child

Protection and Permanency (Division) failed to prove each prong of N.J.S.A.




1
   We refer to the adult parties by initials, and to the child by a fictitious name
to protect their privacy. R. 1:38-3(d)(12).
2
  The judgment also terminated the parental rights of Jen's biological mother,
F.V.T, who voluntarily surrendered her parental rights to the child.
                                                                           A-4047-18T3
                                        2
30:4C-15.1(a) by clear and convincing evidence. The Law Guardian supports

the termination on appeal as it did before the trial court.

      Based on our review of the record and applicable law, we are satisfied that

the evidence in favor of the guardianship petition overwhelmingly supports the

decision to terminate defendant's parental rights.       Accordingly, we affirm

substantially for the reasons set forth by Judge Pamela D'Arcy in her thorough

oral decision rendered on May 1, 2019.

      We will not recite in detail the history of the Division's interactions with

Jen and her parents. Instead, we incorporate by reference the factual findings

and legal conclusions contained in Judge D'Arcy's decision.           We add the

following comments.

      Shortly after Jen's birth, the Division conducted the first of three removals

of the child from defendant and F.V.T. Over the years that followed, the

Division offered defendant and F.V.T. numerous services, including anger

management, substance abuse evaluation, parenting classes, therapeutic

visitation, and family preservation services, to assist them in reuniting with their

child. However, defendant refused to fully engage with these services, a nd




                                                                            A-4047-18T3
                                         3
failed to take any meaningful steps to address the long-standing problems that

prevented him from being able to safely parent Jen. 3

      Dr. Alan Lee, Psy.D., the Division's expert in psychology, evaluated

defendant and opined that he had "entrenched and maladaptive personality traits

that adversely impacted his overall functioning." Dr. Lee found that defendant's

"prognosis for significant and lasting change[] [was] poor." Therefore, Dr. Lee

concluded that defendant could not safely or independently care for Jen now or

in the foreseeable future.

      Dr. Lee's bonding evaluation between defendant and Jen revealed that the

child had only an "ambivalent and insecure attachment" to defendant. Dr. Lee

found there was "a low risk of [Jen] suffering severe and enduring psychological

or emotional harm" if her relationship with defendant was permanently ended.

On the other hand, Dr. Lee opined that Jen had a "significant and positive bond"

with her two resource parents, who planned to adopt her.        Thus, Dr. Lee

concluded that Jen would be at "significant risk" of severe and enduring harm if

her bond with the resource parents was ended.




3
   Defendant was incarcerated on a robbery charge shortly after the third, and
final, removal in July 2017, and will not be released until February 2020.
                                                                        A-4047-18T3
                                       4
      Although defendant testified at trial, he did not present any expert

witnesses to contradict the opinions offered by Dr. Lee.

      In her thoughtful opinion, Judge D'Arcy reviewed the evidence presented

at the trial, and concluded that (1) the Division had proven all four prongs of the

best interests test by clear and convincing evidence, N.J.S.A. 30:4C-15.1(a); and

(2) termination of defendant's parental rights was in Jen's best interests. In this

appeal, our review of the trial judge's decision is limited. We defer to her

expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 413 (1998),

and we are bound by her factual findings so long as they are supported by

sufficient credible evidence. N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172, 188

(App. Div. 1993)).

      Applying these principles, we conclude that Judge D'Arcy's factual

findings are fully supported by the record and, in light of those facts, her legal

conclusions are unassailable.

        Affirmed.




                                                                           A-4047-18T3
                                        5